Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As disclosed in Applicant’s specification, it is known in the art to generate complementary text for demonstrative words found in a transcribed conversation between two or more users (paragraphs [0024-0025]). However, the prior art of record does not disclose or suggest to create a first complementary word for a first demonstrative word and a second complementary word for a second demonstrative word by extracting a first feature of a first referent and a second feature of a second referent corresponding to a first demonstrative word and second demonstrative word, respectively, for each of genres, calculating a similarity between the first feature and the second feature corresponding to a same one of the genres for each of the genres, calculating a degree of attention for each of the genres, selecting at least one or more genres on a basis of the similarity and the degree of attention, and creating the first complementary word and second complementary word by modifying a name of the referent and feature corresponding to each of the selected one or more genres, as required by independent claim 1.  Independent claims 13 and 17 recite similar limitations, and are allowed for the same reasons as claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ariu, Kontani, Saito et al., Nakajima et al., Paul et al., and Hataoka et al. disclose additional methods for determining referents associated with demonstrative words.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LOUIS ALBERTALLI whose telephone number is (571)272-7616. The examiner can normally be reached Mon-Thurs 9AM-3PM (Part time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BLA 5/31/22
/BRIAN L ALBERTALLI/Primary Examiner, Art Unit 2656